        CASE 0:20-cv-01648-ECT-KMM Document 1 Filed 07/28/20 Page 1 of 11




                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA
F hr'( ? f4,LLl9t{Ftt"tlnoeqo0P
Ebwnep'WFu$*v
                                  Plaintiff(s),
                                                                           20-cv-1648 ECT/KMM
 vs.                                                           CaseNo.

t-x:Iy
    /
               0     r   l4Tpli/E kPobr-9
                                                               (To be assigned by Clerk of District Court)




                                                               DE}VIAND FOR JURY TRIAL




                              Defendant(s).

 @nter the  full name(s) of ALL defendants in
 this lawsuit. Please attach additional sheets
 if necessary).


                                                  COMPLAINT

 PARTIES

 1.    List your name, address and telephone number. Do the same for any additional plaintiffs.

       a   praintiff
                       ?Nqt VIJL;;L{2)
                                                     WLb*0rf-i+w{)
           Nam
                 "     E}v h&3 figW2FfL?W
           streetAddress      LVz      lL 161* Altf 9
           county,     ciry   FI,FMM    z?ry"YlLtl W APO\-L9
           state& zipcode       f\A    M ?V,.1,0U                                 1

           relephoneNumber        (,   tL     4t   tO   j76(   |
      CASE 0:20-cv-01648-ECT-KMM Document 1 Filed 07/28/20 Page 2 of 11




2.   List all defendants. You should state the firll name of the defendant, even if that defendant is
     a govenunent agency, an organization, a corporation, or an individual. Include the address
     where each defendant may be served. Make sure that the defendan(s) listed below are
     identical to those contained in the above caption.

     a.   DefendantNo.     1



          Name     (>LT/          pF r+e/4v6fuPo49
          streetAddress    7Vb 5 9        TU   rT
          counry,   city       w{vyL/4           rv   zUr//F\fruz2
          state& zipcode
                                /yllM t +E q,         tb
     b.   DefendantNo.2

          Name

          Street Address

          County, City

          State   & Zip Code

          DefendantNo.3

          Name

          Sheet Address

          County, City

          State   & Zip Code


NOTE: IF THERE ARE ADDITIONAL PLAINTIFFS OR DEFENDANTS, PLEASE
PROVIDE THEIR NAMES AND ADDRESSES ON A SEPARATE SHEET OF PAPER.
Check here if additional sheets of paper are attached: n
Please label the attached sheets of paper to correspond to the appropriate numbered
pa ragraph above (e. g. Aalditional Defendants 2.d., 2.e., etc.)
      CASE 0:20-cv-01648-ECT-KMM Document 1 Filed 07/28/20 Page 3 of 11




JURISDICTION

Federal courts are courts of limited jurisdiction. Generally, two types of cases can be heard in
federal court: cases involving a federal question and cases involving diversity of citizenship of
the parties. Under 28 U.S.C. $ 1331, a case involving the United States Constitution or federal
laws or treaties is a federal question case. Under 28 U.S.C. $ 1332, a case in which a citizen of
one state sues a citizen of another state and the amount of damages is more than $75,000 is a
diversity of citizenship case.

3. What is the basis for federal court jurisdiction?   (check all that   app$

                      Question         tr Diversity   of Citizenship
          flFederal
4. If the basis for jurisdictionis Federal Question, which Federal Constitutional, statutory oq
     treatyright is atissue?.Listall that applv. I
                                                   4   t f+ Fn(, fuO        y{/         trQlPL
     ?    Ko 7O<:[zoo(

5. If the basis for jurisdiction
                               is Diversity of Citizenship, what is the state of citizenship of each
     party? Each Plaintiffmust be diverse from each Defendant for diversity jurisdiction.

     Plaintiff Name:                                    State of Citizenship:

     DefendantNo.      l:                               State of Citizenship:

     DefendantNo.2:                                     State of Citizenship:

     Attach additional sheets of paper as necessary and label this information as paragraph
     5.
     Check here if additional sheets of paper are attached.       I
6.   What is the basis for venue in the Dishict of Minnesota? (check all that   appl)

                            reside in Minnesota   sR] Facts:lleged below primarily occured in
          \Defendan(s)

           -[fi-F explain
          \Other:
                                                               cov\( "l-^'
                       F'IDFAAL fltqtP-Lt|
             Tv   Lu117L7'hN 0 V 6lr\ Vg]                     d{-f,t-       t-PW
STATEMENT OF TIIE CLAIM

Describe in the space provided belowthe basic facts of your claim. The description of facts
should include a specific explanation of how, where, and when each of the defendants named in
the caption violated the law, and how you were harmed. Each paragraph must be numbered
     CASE 0:20-cv-01648-ECT-KMM Document 1 Filed 07/28/20 Page 4 of 11




separately, beginning with number   7. Please write   each single set of circumstances in a
separately numbered paragraph.

7
    ?fr           k77ilcll6p




Attach additional sheets of paper as necessary.
Check here if additional sheets of paper are attacheA.)q
Please label the attached sheets of paper to as Additi6nal Facts and continue to number the
para graphs consecutively.



REQIJEST FOR RELIEF

State what you want the Court to do for you and the arnount of monetary compensation,         if   any,
you are seeking.



 1r>      € P/((ALWY)
     CASE 0:20-cv-01648-ECT-KMM Document 1 Filed 07/28/20 Page 5 of 11




7) The City Of Minneapolis is not offering equal protections in it's distribution of
services and funding to its low wealth neighborhoods. This case will focus on the East
Phillips neighborhood, more specifically the 18th ave S and E25th and 26th streets but
shall not be limited to examples solely there of. We are currently canvassing our
neighbors and community to find out more than just our plight with the City of
Minneapolis and will be putting forward our findings to this Court when we reach the
evidentiary stage of this trial.
                                     (Short List of Examples)
8) pre riot shootings in Cedar Field were an issue. Police response times were in the
range of   I   Tz   hrs to never. (Scott Clavers of Appleton   W   can attest to this as well as
members of our community) | only saw police do a proper investigation once, it was
revealed to Kelly Trius that the reason was because it was an officer involved shooting.
We as a community have been told to call 311 instead of 911 when bullets              fly. ln that
instance officers would not even pick up the casings left behind or do investigations.
Officers stated "Wry did you call us? Call 311 not 911" (Kitty Scholefield, Austin
\Mlliams, myself and others can substantiate) Police seem to not have any issues
showing up to take vehicles without tabs in a timely manner. They also have no
problem giving out tickets on snow emergency days in a timely manner. \Mren it comes
to fining residents of the community they are quite organized and efficient. But if the
situation is dangerous they are not present.


9) The City's inspectors department atso has no problem handing out fines. They are
efficient and timety and creative when it comes to citations. I have a neighbor who had
neatly stored their ladders for years and then City inspectors stated that they could not
store them in their yard so now they are up on the side of his house because you are
allowed to do work on your roof but not store ladders. I have another neighbor who the
City inspectors tried to fine for having bikes on a bike rack outside they stated "lnside
things must go inside. Outside things go outside." l didn't know one rides bicycles in
their living room.
     CASE 0:20-cv-01648-ECT-KMM Document 1 Filed 07/28/20 Page 6 of 11




10) For all the snooping the City inspectors office does in our community they don't
seem to notice the problems that concern the City itself. We are being fined currently
for wood that I had cut down 2 days previous to the fine. That wood was from a tree
that had grown through a power line that feeds a City street light. (see attached) To put
this in perspective the city has fined us numerous times be it for parking a truck in our
parking spot, having dirt instead of grass, threatening to take my tools for fixing my truck

on my parking spot. The inspector stated that "You are not allowed to work on vehicles
in minneapolis and if I catch you doing so again I will confiscate your tools"(Mark Trius
can substantiate) but they haven't noticed that a tree had grown through their light or
that 2 of 4 streetlights are out and have been out for years.


11) Little Earth and the community have petitioned the City for slow for children signs at
Cedar Field for 1O+ years to no avail, we were told that this would cost the community
$10,000.(weather or not these are the actual costs this is what we were told) \Mren the
community made signs for this purpose the City stated that we would be fined for
                                                                                               *#*;
hanging them around the community. The community post riot has installed planters to
block off access to shooters and slow traffic on E26th itreet and 18th ave s.(see
attached) As a community we have made a design that both works for the 2500 block
of 18th ave s, in partnership with Little Earth Baby Space, those of us on night watch
and the Church. This design costs the community $10,000 and solves*f,{nalgrily of
drug trafficking, shooting, prostitution and speeding issues we are having on our block.


12) There are many more issues at hand besides the ones mentioned here and we will
be pufting together testimonies of the above mentioned and new issues as we find and
confirm them. We currently know that there is a pending case involving the City and
Epic our neighborhood association about funds that were to be allotted to our
neighborhood having to do with the City's misuse of tax allotments? We will provide
case numbers and information that we gather as we receive it concerning that case as it
is perdinate.
       CASE 0:20-cv-01648-ECT-KMM Document 1 Filed 07/28/20 Page 7 of 11




14) We as a low wealth community are seeking to have this case be put forth as a class action
lawsuit. That any resident that resided from1990 until current be able to put their name on this
suit. We define resident as an individual that resided in the east phillips neighborhood for a
minimum of 1 year and filed taxes, government aid, or made/recieved child support (EBT, rental
assistance, medical assistance, WC) from a resident address within east phillips.

1S)the ability to autonomously build collective design in our neighborhood . Allow barricades to
stand till end of litigation especially those that don't block access to fire department, ambulance
and city works.

15) We seek general damages for pain and suffering for individuals who have lost loved ones
due to police neglect in their response times children lost due to lack of signage and the
emotional stress of living without services to the east phillips neighborhood. The amount of
these damages shall be decided by the Federal District Courts at their discretion.

16) We seek special money damages for fines to the neighborhood and believe the Federal
District Courts can put a monetary amount on this after seeing the evidence.

17) We seek punitive damages so that this will not happen again and leave this to the courts
discretion.

18) we seek the ability to amend this complaint once we obtain counsel.


19) and whatever the court may deem equitable for the East Phillips neighborhood.
CASE 0:20-cv-01648-ECT-KMM Document 1 Filed 07/28/20 Page 8 of 11
CASE 0:20-cv-01648-ECT-KMM Document 1 Filed 07/28/20 Page 9 of 11
CASE 0:20-cv-01648-ECT-KMM Document 1 Filed 07/28/20 Page 10 of 11
    CASE 0:20-cv-01648-ECT-KMM Document 1 Filed 07/28/20 Page 11 of 11




Signed this            dayor
                                T   /zf /ZO?O
                       Signahre of Plaintiff

                       Ma'ingAddress
                                           U tL     IgT l+ L/6 g
                                                                q ,4'-0 q
                                           n2-lvyFafdLL, /4 fr|
                                                             /
                       rerephoneNumber         (,   (Z   t(   140 7 Z Al,t

Note: All plaintitrs named in the caption of the complaint must date and sign the complaint and
provide his/her mailing address and telephone number. Attach additional sheets of paper as
necessary.
